Citation Nr: 1729232	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1972, and from March 1981 to March 1995.  He died in June 2005, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2008, the appellant testified at a videoconference Board hearing before a Veterans Law Judge who is no longer employed by the Board.  In May 2012, the appellant was provided an opportunity to request a new Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In October 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In December 2008, December 2009, July 2012, January 2013, and August 2016, the Board remanded the appellant's claim for further development.  The Agency of Original Jurisdiction (AOJ ) has now substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1.  The Veteran died in June 2005, and the official death certificate lists the immediate cause of death as esophageal cancer.   

2.  There is no competent evidence of record demonstrating a relationship between the cause of the Veteran's death and his military service, to include his exposure to herbicidal agents or ionizing radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The appellant contends that the Veteran died as a result of esophageal cancer which was due to his active service, including both exposure to herbicidal agents in the Republic of Vietnam, and/or as a result of ionizing radiation exposure during his service in Germany in the 1980s.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

Initially, the Board notes that the Veteran was service connected for bilateral knee disabilities, tinnitus, and bilateral hearing loss at the time of his death.  However, at no time has the appellant alleged, nor is there any evidence to suggest, that these service-connected disabilities caused or contributed to his death.  As such, the Board need not discuss whether these service-connected disabilities were a principle cause or substantially contributed to the Veteran's death.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Instead, the appellant has exclusively argued that the Veteran's esophageal cancer was due to his military service, to include his exposure to herbicidal agents or ionizing radiation.

The Veteran's military personnel records reflect that he served on active duty from February 1966 to February 1972, to include service in the Republic of Vietnam, and from March 1981 to March 1995.  He died in June 2005, and the death certificate lists the immediate cause of death as esophageal cancer.  A September 2005 discharge summary lists the reason for death as metastatic adenocarcinoma of the esophagus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Exposure to Herbicidal Agents

As noted above, the appellant's first theory of entitlement is that the Veteran's esophageal cancer was due to his exposure to herbicidal agents while serving in the Republic of Vietnam.

A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicidal agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).    Specifically, presumptive service connection is warranted for certain diseases if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Esophageal cancer is not listed as a disease that is presumptively associated with exposure to herbicidal agents.  Id.  Thus, presumptive service connection is not warranted.

Nevertheless, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the first element of service connection, as noted above, the Veteran's private treatment records reflect a diagnosis of metastatic adenocarcinoma of the esophagus.  As to the second element of service connection, his service treatment records are silent for any complaints or treatment related to esophageal cancer.  Nevertheless, because his DD Form 214 reflects that he served in the Republic of Vietnam from May 1969 to May 1970, exposure to herbicidal agents is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Thus, the remaining question is whether the Veteran's esophageal cancer is directly related to his military service, to include his exposure to herbicidal agents.

In this case, there is no probative evidence or opinion of record that suggests a nexus between any incident in service, to include the Veteran's exposure to herbicidal agents, and his esophageal cancer.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the appellant nor her representatives have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between his esophageal cancer and his presumed exposure to herbicidal agents, and the appellant's mere conclusory generalized statements that exposure to herbicidal agents may have caused the Veteran's esophageal cancer are insufficient to require the Secretary to provide an examination.  See Waters, supra; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In fact, to the contrary, during the pendency of the appeal, the Secretary of Veterans Affairs specifically determined, based on reports by the National Academy of Sciences, that there was no positive association between exposure to herbicidal agents and esophageal cancer.  See 75 FR 32540 (June 8, 2010). 

The Board acknowledges that the appellant's insistence that the Board rely on a prior Board decision that granted service connection for esophageal cancer as a result of exposure to herbicidal agents.  The Board notes, however, that prior Board decisions are not precedential.  See 38 C.F.R. § 20.1303 (2016).  In any event, the facts in that case differ greatly from the present appeal because, in the other case, the evidence of record included a positive private medical opinion, whereas in this case, there is no medical opinion of record tending to link the Veteran's esophageal cancer to service.

As to the appellant's lay statements that esophageal cancer is, in fact, related to exposure to herbicidal agents and that it ought to be among the diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the lay statements do not provide probative evidence in support of her claim.  Specifically, the Appellant asserts, as the esophagus is located adjacent to the respiratory track and would receive the same exposure to the carcinogenic agents in the herbicide, the esophageal cancer would warrant establishment of service connection.  However, the medical etiology of esophageal cancer is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, the question of causation of such disorders as esophageal cancer involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of metastatic adenocarcinoma of the esophagus and the effects of exposure to herbicidal agents.  The appellant and her representatives are not shown to be other than laypersons without appropriate training and expertise, and are not competent to render probative opinions on the medical matters upon which the claim turns.  Id.  Hence, such lay assertions as to a medical nexus have no probative value.



B.  Exposure to Ionizing Radiation

The appellant's second theory of entitlement is that the Veteran's esophageal cancer was due to his exposure to ionizing radiation during service in Germany in the 1980s.

In support of her claim, the appellant submitted correspondence from D.K., who served with the Veteran in the 205th Assault Support Helicopter Company in Germany in the 1980s flying nuclear surety missions, which D.K. wrote involved tying down nuclear weapons.  In another correspondence, J.D., who also served with the Veteran, reported that nuclear surety mission duties involved transporting nuclear warheads from different bunker complexes to Air Force bases around Europe.

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R.  § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee, supra.

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty for training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; (4) service in which the veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met; and (5) service in a capacity and location that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under 42 U.S.C.A. § 7384 et. seq.  38 C.F.R. § 3.309(d)(3)(ii).

In this case, however, there is no evidence, and the appellant has not asserted, that the Veteran's service would meet the requirements of 38 C.F.R. § 3.309(d)(A)-(E) so as to constitute a "radiation-exposed veteran" for 38 C.F.R. § 3.309(d) purposes.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

Under 38 C.F.R. § 3.311, certain development procedures are set forth when a veteran develops a listed "radiogenic disease," including esophageal cancer if manifested five years or more after exposure, and it is contended that the radiogenic disease is the result of exposure to ionizing radiation.  For claims other than those involving alleged participation in atmospheric nuclear testing or certain alleged Hiroshima or Nagasaki participation, a request will be made for any available records concerning the veteran's exposure to radiation, which may include the Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  If it is determined that the veteran was exposed to ionizing radiation as claimed and that the veteran developed a "radiogenic disease" within the prescribed time frame, the claim will be referred to the Under Secretary for Benefits for further consideration.

As discussed above, the Veteran's death certificate reflects that he died as a result of esophageal cancer, a "radiogenic disease" for 38 C.F.R. § 3.311 purposes, that the appellant alleges was incurred due to ionizing radiation exposure from the Veteran's duties in Germany flying nuclear surety missions.  

In January 2013, the Board remanded the appellant's claim so that, among other things, the development prescribed in 38 C.F.R. § 3.311 could be undertaken by the AOJ, including obtaining a copy of the Veteran's DD Form 1141, if maintained, his service personnel records, and any other relevant records, and then forwarding such records to the Under Secretary for Health for preparation of a dose estimate to the extent feasible.  

Pursuant to the Board's remand directives, the Veteran's personnel records were obtained in June 2013.  In January 2014, the AOJ requested his DD Form 1141 from the U.S. Army Medical Command, if maintained.  In February 2014, the AOJ sent a radiation dose reconstruction request to U.S. Army Public Health Command.  In August 2014, the U.S. Army Institute of Public Health replied that the Veteran's radiation dose likely did not exceed 1.46 rem.  In December 2014, the AOJ sent a request to the Director of Compensation Services for a reconstructed dose estimate, and requested that the case then be referred to the Under Secretary of Health.  In February 2015, the Director requested that the Under Secretary of Health prepare a dose estimate, to the extent feasible, and provide an opinion as to whether the Veteran's esophageal cancer resulted from exposure to radiation in service.  Then, in February 2015, the Under Secretary of Health opined that, because the radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's esophageal cancer can be attributed to radiation exposure while in service.  Next, in February 2015, the Under Secretary of Benefits provided a review under 38 C.F.R. § 3.311, and opined that there is no reasonable possibility that the Veteran's esophageal cancer resulted from radiation exposure in service.  This is highly probative evidence against the appellant's claim.

As noted above, even though presumptive service connection is not warranted under 38 C.F.R. § 3.309(d), and service connection is not warranted under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee, supra.

As to the first and second elements of service connection, as noted above, the Veteran's private treatment records reflect a diagnosis of metastatic adenocarcinoma of the esophagus, and the U.S. Army Institute of Public Health concluded that his radiation dose was, at most, 1.46 rem. Thus, the remaining question is whether the Veteran's esophageal cancer is directly related to his military service, to include his exposure to ionizing radiation.

In this case, there is no probative evidence or opinion of record that suggests a nexus between the Veteran's exposure to ionizing radiation and his esophageal cancer.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the appellant nor her representatives have intimated that any such evidence or opinion exists.  To the contrary, the Under Secretary for Health and the Under Secretary both provided negative opinions as to the relationship between ionizing radiation and the Veteran's esophageal cancer.  The Board finds that these opinions are the only competent and credible evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As to the appellant's lay statements that the Veteran's esophageal cancer is related to exposure to his exposure to ionizing radiation, the Board finds that the lay statements of record do not provide probative evidence in support of her claim.  As fully explained above, the medical etiology of esophageal cancer is a matter within the province of trained medical professionals, rather than lay persons.  

Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


